 Case 3:19-cv-00078-NJR-RJD Document 17 Filed 03/26/19 Page 1 of 2 Page ID #43


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

TONYA STACKER,                                )       CASE NO. 19-cv-78-NJR-RJD
                                              )       CJRA TRACK: B
               Plaintiff,                     )
       vs.                                    )       JUDGES ASSIGNED:
                                              )       District Judge Nancy J. Rosenstengel
AARGON AGENCY, INC.,                          )       Magistrate Judge Reona J. Daly
                                              )
               Defendant.                     )       PRESUMPTIVE JURY TRIAL MONTH:
                                              )             April, 2020
                                              )       FINAL PRETRIAL CONFERENCE:
                                              )             March 24, 2020 at 1:30 p.m.

                                      NOTICE TO COUNSEL

       Pursuant to SDIL-LR 16.1, the above-styled cause has been assigned as a “Track B” case.

Therefore, you are placed on notice that a trial date has been set as indicated above.

       Pursuant to SDIL-LR 16.2(a) and Federal Rule of Civil Procedure 26(f), an initial pretrial

scheduling and discovery conference is set before Magistrate Judge Reona J. Daly via telephone

conference call on April 18, 2019 at 9:30 a.m. To join the conference call, the parties should call

Judge Daly’s conference line at 618-439-7731. Lead counsel for the parties must participate in the

conference call.

       The parties are to submit a Joint Report of Parties and Proposed Scheduling and Discovery

Order using the form provided in the Local Rules, seven (7) days before the conference. The Joint

Report and Proposed Scheduling and Discovery Order shall be submitted via e-mail to

RJDpd@ilsd.uscourts.gov.

       The purposes of this conference are:
       (1)    To discuss the Joint Report of the Parties as to the proposed discovery plan;
       (2)    To discuss the possibility of settlement;
       (3)    To discuss the possibility of using a voluntary alternative dispute resolution device
              (e.g., mediation, arbitration, summary jury trial, mini-trial) to resolve the dispute;
       (4)    To discuss the complexity of the case and, if it is tried, the approximate number of
              days necessary to complete the testimony;
       (5)    To confirm the presumptive date for the trial (see SDIL-LR 16.1(a));
 Case 3:19-cv-00078-NJR-RJD Document 17 Filed 03/26/19 Page 2 of 2 Page ID #44


       (6)     To set a cut-off date for completion of all discovery including experts’ discovery (or in
               the case of extraordinarily complex cases, the cut-off date for completion of core
               discovery) which date shall be no later than one hundred fifteen (115) days before the
               first day of the month of the presumptive trial date;
       (7)     To establish a plan for the management of discovery in the case, including any
               limitations on the use of the various discovery devices that may be agreed to by the
               parties, ordered by the judicial officer presiding over the conference.
       (8)     To formulate, simplify and narrow the issues;
       (9)     To discuss and set deadlines for amendments to the pleadings, including the filing of
               third-party complaints, which deadline shall be no later than ninety (90) days
               following this conference;
       (10)    To discuss the filing of potential motions and a schedule for their disposition,
               including the cut-off date for filing dispositive motions;
       (11)    To set the approximate date of the settlement conference (see SDIL-LR 16.3(b));
       (12)    To set the approximate date of the final pretrial conference (see SDIL-LR 16.2(b));
       (13)    To consider the advisability of referring various matters to a Magistrate Judge or a
               Special Master;
       (14)    To discuss the advisability of one or more additional case management conferences
               prior to the final pretrial conference; and
       (15)    To cover any other procedural issues that the judicial officer hearing the case
               determines to be appropriate for the fair and efficient management of the litigation.

       The Joint Report of Parties and Proposed Scheduling and Discovery Order, consented to and

signed by each party or by an attorney of record, at the discretion of the assigned judicial officer, may

be deemed to satisfy the requirements of SDIL-LR 16.2(a). All actions taken at the initial pretrial

scheduling and discovery conference will be incorporated into a pretrial scheduling and discovery

order, which shall be modified only by Order of Court.

       Dated: March 26, 2019.


                                                      MARGARET M. ROBERTIE
                                                      CLERK OF THE COURT

                                                      By: s/ Jamie Melson
                                                             Deputy Clerk
